NUMBER 13-08-00366-CV

COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 

 

IN RE: GREATER HOUSTON ORTHOPAEDIC SPECIALISTS, INC.
  

On Petition for Writ of Mandamus                                                                                                                      

MEMORANDUM OPINION 

 
Before Justices Rodriguez, Garza, and Vela

Memorandum Opinion Per Curiam

 
 On June 6, 2008, relator, Greater Houston Orthopaedic Specialists, Inc., filed a
petition for writ of mandamus in the above cause, in which it alleges that on April 7, 2008, 
the respondent, the Honorable Arturo McDonald, Jr., Presiding Judge of the County Court
at Law No. 1 of Cameron County, Texas, abused his discretion by setting aside an order
of dismissal in cause no. 2006-CCL-133-A entered on April 3, 2008.  In addition, relators
allege that on April 24, 2008 respondent granted the real parties' in interest, Jody Griswold
and Peter Zavaletta's, motion to set case for trial, and entered an order setting final jury
trial.  Cause No. 2006-CCL-133-A is currently set for trial at 8:30 a.m. on Monday, October
27, 2008.  Relator's petition for writ of mandamus asks this Court to order the respondent
to:  (1) vacate the trial court's order dated April 7, 2008; (2) vacate the trial court's order
dated April 24, 2008; and (3) enter an order dismissing Cause No. 2006-CCL-133-A. 
	The Court, having examined and fully considered relator's petition for writ of
mandamus, real parties' in interest response to relator's petition for writ of mandamus, and 
relator's reply to response, is of the opinion that relator has not shown itself entitled to the
relief sought and the petition for writ of mandamus should be denied. 
	The petition for writ of mandamus is hereby DENIED.  See Tex. R. App. P. 52.8(a).
 
  PER CURIAM

Memorandum Opinion delivered and 
filed this the 11th day of September, 2008.